                        UNITED STATES DISTRICT COURT

                        EASTERN DISTRICT OF LOUISIANA

IN THE MATTER OF THE COMPLAINT               CIVIL ACTION NO. 20-00994
OF DENET TOWING SERVICE, INC.,               c/w 20-01080, 20-01088, 20-1089, 20-1283
AS OWNER PRO HAC VICE AND OPERATOR
OF THE M/V TEON MARIA AND TEON               REF: 20-1080
MARIA, LLC AS OWNER OF THE M/V TEON
MARIA FOR EXONERATION FROM OR                SECTION “T”(2)
LIMITATION OF LIABILITY                      MAG. DONNA P. CURRAULT


        ANSWER AND CLAIM OF STARR INDEMNITY & LIABILITY COMPANY


TO THE HONORABLE, THE JUDGES OF THE UNITED STATES DISTRICT
COURT FOR THE EASTERN DISTRICT OF LOUISIANA:
      NOW INTO COURT, through undersigned counsel, comes Starr Indemnity

& Liability Company (“Starr”) who, in answer to the Verified Complaint for

Exoneration from and/or Limitation of Liability (“Complaint”) filed by Landin

Marine Towing, LLC (“Landin”), as owner and operator of the M/V MASTER

LANDIN pleads as follows:

                                   ARTICLE I

      Cecele Alma Sylve Alexis has made Starr a defendant pursuant to the

Louisiana Direct Action Statute (La.Rev.St. 22:1269) in that matter entitled “Cecele

Alma Sylve Alexis v. Hilcorp Energy Co., et al” bearing Docket No: 61877 on the

docket of the 25th Judicial District Court for the Parish of Plaquemines, State of

Louisiana, Division “A” (State Court Action).
                                         1
                                    ARTICLE II

      Starr was made a direct action defendant by Cecele Alma Sylve Alexis in its

capacity as liability insurer of claimant in this limitation, C.F. Bean, LLC (“Bean”).

                                   ARTICLE III

      Starr has denied any liability in that State Court action pleading certain

exclusions, endorsements and/or other wording of its policy in denial of coverage.

                                   ARTICLE IV

       Starr repeats, reiterates and reavers all of its answers and defenses to the

original and supplemental and amending petitions of Cecele Alma Sylve Alexis in

that State Court Action with the same force and effect as if fully incorporated herein.

                                    ARTICLE V

      As aforementioned, Starr, in its answer to the petitions of Cecele Alma Sylve

Alexis in that State Court action, has disputed any liability as to it and its

policyholder, Bean. Nevertheless, alternatively, if Bean is found liable in any

respects in this limitation, which is denied and, therefore, Cecele Alma Sylve Alexis

is entitled to any recovery over against Starr, which is denied, said liability will be

derivative only flowing through the claimant in limitation, Bean.


                                           2
                                  ARTICLE VI

      All for those reasons, Starr hereby incorporates by reference, that “ANSWER

AND CLAIM” of Bean previously filed of record in this matter, bearing record

document No: 7, as Starr’s own “ANSWER AND CLAIM” as to that petition in

limitation brought by Landin.

                                  ARTICLE VII

      Starr reserves the right to supplement and amend this pleading as required.

      WHEREFORE, Starr prays that, after all due proceedings be had, that its

CLAIM AND ANSWER in this matter be deemed good and sufficient and, that the

Petition in Limitation brought by Landin be denied and for all other relief as may be

just and equitable under the circumstances.

                                Respectfully submitted,


                                S/Richard A. Cozad
                                Richard A. Cozad, T.A. (#4537)
                                Michael L. McAlpine (#9195)
                                Jeff D. Peuler (#30017)
                                Morgan Kelley (#38299)
                                SCHOUEST, BAMDAS, SOSHEA
                                 & BENMAIER
                                365 Canal Street, Suite 2730
                                New Orleans, LA 70130
                                Tel. 504.561.0323 / Fax 504.528.9442
                                Attorneys for Starr Indemnity and Liability Company


                                          3
                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that the foregoing document was filed with the Clerk of Court on
September 23, 2020, and is available for viewing and downloading from the CM/ECF system.
Notice of Electronic Case Filing has been sent automatically to all counsel on the e-mail service
list. Any counsel not included on the e-mail service list received a copy via United States Mail.


                      S/Richard A. Cozad____________________________________
                            RICHARD A. COZAD
2076407




                                                4
